UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6657



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLEVELAND MCLEAN, JR., a/k/a Junior, a/k/a
June,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-90-105-N)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cleveland McLean, Jr., seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See United States v. McLean, No. CR-90-105-N (E.D. Va. Mar.

15, 2002). We grant McLean’s motion to file a supplemental informal

brief.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2